DETAILED ACTION
This office action is in response to an amendment filed 7/28/2021 wherein claims 1, 2, 4-11, and 13-22 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-11, and 13-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7-11, 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al. (US 2020/0103967) (hereinafter Bar-Zeev) in view of Konicek (US 2011/0205379) in view of Choi (US 2017/0060251).

In regard to claim 1, Bar-Zeev discloses a method of controlling a camera [¶0026; device 10 has a graphical user interface (“GUI”), one or more processors, memory and one or more modules, programs or sets of instructions stored in the memory for performing multiple functions... functions include... digital photographing], the method being applicable to a terminal device [¶0024;  device 10 is a handheld electronic device (e.g., a smartphone or a tablet)], the terminal device comprising a Dynamic Vision Sensor (DVS) collecting circuit [¶0057;  one or more image sensor systems 414 are configured to obtain image data that corresponds to at least a portion of the face of the user 25 that includes the eyes of the user 25... event-based camera. ¶0072; camera 524 is an event camera comprising a plurality of light sensors (e.g., a matrix of light sensors) at a plurality of respective locations that, in response to a particular light sensor detecting a change in intensity of light, generates an event message indicating a particular location of the particular light sensor], wherein the method comprises: 
	obtaining event data collected by the DVS collecting circuit [¶0057, ¶0072], while the terminal device performs photographing with a camera component in the terminal device [¶0026; digital photographing, digital videoing. ¶0046; device 10 may use a camera to identify that the user 25 is looking in the direction of the device 10 and then activate an eye sensor when it is determined that the user 25 is looking in the direction of the device 10];
	determining position information of a visual focus of a control object according to the event data [¶0047; device 10 identifies a given interactive item presented on the display of the device 10 at a position in the direction of the user's gaze. ¶0045;  device 10 identifies a given interactive item presented on a display of the device 10 at a point of the interest 40 of the user 25 (e.g. at a position in the direction of the user's gaze)]; 
	determining whether the control object has an intention to control the system based on whether the visual focus is located within a controllable region according to the position information [¶0045-¶0047; device 10 identifies a given interactive item presented on a display of the device 10 at a point of the interest 40 of the user 25 (e.g. at a position in the direction of the user's gaze) and changes a state of the given interactive item responsively based on the identified interest or intent 40 of the user 25... if the user 25 is gazing at a selectable button, the device 10 may identify the selectable button based on the user's gaze and then select the selectable button based on the identified user interest or intent 40], wherein the controllable region is a region on the terminal device and controlled by an action of a designated face region of the control object [¶0045-¶0047; the device 10 is configured to identify a given interactive item responsively to the direction of the user's gaze, and to manipulate the given interactive item responsively to a gesture performed by a limb or body part (e.g., a finger or a hand). The device 10 may then confirm the gesture based on identifying user interest or intent 40. ¶0007; additional data is obtained, and the interest or intention is identified based on that data...  a facial expression detected by an image sensor during the user experience. ¶0048; device 10 begins a low-commitment interaction with the user 25 in response to detecting a pattern of physiological data or in response to receiving voluntary user input. For example, in response to one or more lower-confidence detections of user interest or intent 40, the device 10 may perform a low-commitment interaction (e.g., highlighting or selecting an object, or displaying one or more menu items) with the user 25. In some implementations, the low-commitment interaction may direct the user 25 to progressively perform higher commitment actions to confirm the user interest or intent 40. For example, the device 10 may act on or delete an item in response to further input from the user 25]; 
	triggering an action identification to identify, by a pre-trained action identification model after determining that the control object has an intention to control the system component, the action of the designated face region of the control object [¶0031; device 10 utilizes a model trained to determine that the peak pattern 310 indicates that the user 20 is involuntarily signaling interest or intent 40 during the time of the peak pattern 310, e.g., based on something the user is looking at or otherwise experiencing during that time period. In some implementations, a machine learning model (e.g., a trained neural network) is applied to identify patterns in physiological data 45. Moreover, the machine learning model may be used to match the patterns with learned patterns corresponding to indications of interest or intent 40. The device 10 may learn patterns specific to the particular user 25. ¶0053; device 10 utilizes a training or calibration sequence to adapt to the specific physiological characteristics of a particular user 25... device 10 may record the user's physiological data 45 and identify a pattern associated with the user's intent or interest 40] within a collection range of the DVS collecting circuit according to the event data [¶0057, ¶0072]; and 
	upon identification of a target action of the designated face region, controlling the system component to perform a target operation corresponding to the target action [¶0051; combination of determining user interest or intent 40 with other modalities, such as gaze tracking, facial gesture detection, 3D mapping/gesture detection and/or voice detection, enables the user 25 to control on-screen objects fully, without the use of a mouse or a touch screen. In this manner, the user 25 can perform a full range of pointing and selection functions. ¶0045; device 10 uses a detected pattern of physiological data to control a function of the device 10. In some implementations, the device 10 identifies a given interactive item presented on a display of the device 10 at a point of the interest 40 of the user 25 (e.g. at a position in the direction of the user's gaze) and changes a state of the given interactive item responsively based on the identified interest or intent 40 of the user 25. ¶0078-¶0075;  current interest on intent is a selectable object displayed on the screen of the device. Moreover, the interest or intent may be identified based on the identified pattern ...  initiates a user interaction based on the identified interest or the identified intention. In some implementations, the user interaction includes moving an object selection indicator, selecting an object, changing a state of an interactive item, making a record of the object of interest or intent, or otherwise performing an operation associated with a given interactive item].
	Although Bar-Zeev discloses broadly that one of the functions controllable by the terminal device includes "digital photographing", as Bar-Zeev does not elaborate on performing a camera control operation through the gesture/gaze input, Konicek discloses,
	determining position information of a visual focus of a control object according to the event data [¶0026; gaze tracker subsystem is operable for determining the area or approximate location of the viewfinder image at which the user is gazing]; 
[¶0026-¶0027; by the user looking at different areas of the EVF image, the gaze tracker subsystem informs the camera system so that a mouse-like pointer or cursor is moved by the camera system to the area of the EVF image indicated by the gaze tracking device to be the area the user is viewing... By gazing at an icon, a small compositely rendered arrow, cursor, etc., in the EVF image is caused by the gaze tracker subsystem to move to point to the icon at which the user is determined to be gazing by the gaze tracking subsystem... icon is selected by the user gazing at the icon for some predetermined amount of time. When the icon is selected by whatever method, the EVF image shows a drop down menu of available camera modes, for example, portrait, landscape, fireworks, etc...  he may optionally gaze down the list at the mode he desires whereupon the gaze tracker subsystem directs that the pointer or cursor in the EVF image moves to the word and, preferably highlighting it, indicates that this is what the camera system thinks the user want to do], wherein the controllable region is a region on the terminal device and controlled by an action of a designated face region of the control object [¶0035; wink-detector is contemplated to be used for shutter trip and/or AF activation or lock among other things. It is contemplated that it be used in the aforementioned application wherein the menus of the camera are displayed on the EVF... wink detector preferably acts as a user selection detector device in that the user may select an item pointed to by the gaze tracker pointer or that is otherwise highlighted by the gaze tracker simply by winking]; 
	triggering an action identification to identify... after determining that the control object has an intention to control the camera component [¶0026-¶0027, ¶0035], the action of the designated face region of the control object  [¶0035; wink-detector is contemplated to be used for shutter trip and/or AF activation or lock among other things. It is contemplated that it be used in the aforementioned application wherein the menus of the camera are displayed on the EVF... wink detector preferably acts as a user selection detector device in that the user may select an item pointed to by the gaze tracker pointer or that is otherwise highlighted by the gaze tracker simply by winking]; 
[¶0035; user may select an item pointed to by the gaze tracker pointer or that is otherwise highlighted by the gaze tracker simply by winking. It is contemplated that the detected wink would preferably function in the camera system similarly to a left mouse click on a computer system when dealing with menus and icons. ¶0046;  gaze tracking, etc for camera control... commanding picture taking, enabling flash, etc.].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Bar-Zeev with the controlling of camera specific components of the device as disclosed by Konicek in order to provide improved interaction with the camera component of the terminal device [Konicek Abstract, ¶0002-¶0005, ¶0013, ¶0016-¶0018, ¶0026-¶0028] as well as enable improved self-photography [Konicek ¶0004-¶0005]. As disclosed by Konicek, allowing a user to use gazing, gestures, etc. as inputs for camera control can improve the user's experience and control over the camera of a device as well as provide improved capturing of self-portraits. 
	Neither Bar-Zeev nor Konicek explicitly disclose wherein the control object comprises an object with a permission that controls the terminal device and the control object is identified from collected images that comprise a plurality of objects. However Choi discloses, 
	determining position information of ... a control object [¶0025; Pattern matching engine 230 is configured to detect and identify pre-configured gestures and/or customized gestures in a video frame] according to the event data [¶0024; Camera 210 records the live images in front of camera 210 and outputs a live image video stream to live stream analyzer 220. Live stream analyzer 220 captures frames from the live image stream and sends the frames to pattern matching engine 230 and face recognition engine 240]; 	
	wherein the control object comprises an object with a permission that controls the terminal device [¶0025; face recognition engine 240 is configured to detect and identify the face of the user of digital camera system architecture 200. If the user's face is recognized and authenticated ¶0023; perform face recognition and is capable of identifying the face of the smartphone user. This enables the smartphone to associate a hand gesture or other body motion with the authenticated user of the smartphone. ¶0011;  detect in the live video stream a face of the person who made the gesture in the recorded image and to determine if the person who made the gesture in the recorded image is an authorized user of the mobile device. claim 9; performs the operation associated with the detected gesture in response to a determination that the person who made the gesture in the recorded image is an authorized user of the system] and the control object is identified from collected images that comprise a plurality of objects [¶0023; perform face recognition and is capable of identifying the face of the smartphone user. This enables the smartphone to associate a hand gesture or other body motion with the authenticated user of the smartphone. This prevents the smartphone application from being accidentally or deliberately controlled by a person or persons in the camera frame other than the user of the smartphone. ¶0025; face recognition engine 240 is configured to detect and identify the face of the user of digital camera system architecture 200. If the user's face is recognized and authenticated and a pre-configured gesture or customized gesture is detected, the detected gesture then invokes an associated application program in memory 260. ¶0011]; 
	upon identification of a target action... controlling the camera component to perform a target operation corresponding to the target action [¶0022-¶0023; user may then stand in the picture frame and make a customized gesture for several seconds (e.g., circling arms, two “thumbs up” hand gestures, two hand up, palms towards camera, and the like)... Once the customized gesture is detected and stored, the user can then associate the customized gesture with a selected operation of the smartphone (e.g., Start Video Record, Stop Video Record, Start Audio Record, Initiate Phone Call, and the like). ¶0025; Motion/gesture configuration engine 250 learns customized gestures selected by the user and associates the customized gestures with particular operations].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Bar-Zeev in view of Konicek with the use of authorization as disclosed by Choi in order to prevent the camera/smartphone from being accidentally or deliberately controlled by a person or persons in the camera frame other than the user of 
	Specifically, as noted above and throughout the reference as a whole, Bar-Zeev discloses a mobile device (i.e. a "terminal device") including a display and one or more sensors wherein the sensor can be an event-based camera (i.e. a "dynamic vision sensor"). The event-based camera captures images in order to generate event messages when the camera detects changes. Based on the camera data, a point of interest corresponding to where on the display the user is focusing on is determined (i.e. "position information of a visual focus"). It is determined if the gaze position corresponds to a controllable area on the display and whether or not the user is intending to control or interact with the controllable area. User intent is determined for the controllable area and control of device is performed according to said user intent wherein gaze/pupil conditions indicate user intent. Specifically, a machine learning model is used to determine which user gaze/gesture patterns indicate user intent or interest. After it is determined that the user is looking at the controllable region, the gaze/pupil patterns of the user are compared to the model in order to determine what the gaze/pupil patterns "mean" and whether or not the patterns indicate the user is intending to perform an executable function via their gaze, like a selection function. Although Bar-Zeev discloses broadly in ¶0026 that the controllable functions of the device may include "digital photographing, digital videoing", as Bar-Zeev does not include an embodiment where a camera of the device is being controlled via gaze, Konicek has been relied upon.
	Konicek, like Bar-Zeev, also discloses controlling a terminal device including a display via gaze. As noted above, Konicek discloses that gaze tracking can be used alone or in combination with gesture/voice recognition to control camera specific components of the terminal device. The position of a user's gaze on the display screen of the device is determined. When the user's gaze overlaps a controllable area, the system determines whether or not the user intends to select a camera controllable function based on the gaze position. For example, when the user's gaze overlaps a menu icon, a drop down from the menu appears showing executable camera functions. When the user performs a 
	Neither Bar-Zeev nor Konicek explicitly disclose determining that an object has permission to control the device and that the control object with permissions specifically is identified from images including multiple objects and thus Choi has been relied upon. Choi, like Bar-Zeev and Konicek, relates to a smartphone/camera device capable of being controlled by user gestures wherein live video from a camera is used to detect users and user gestures wherein upon detection of a specific gesture, a camera operation is performed. Although Choi primarily relates to body/hand gestures, one of ordinary skill in the art would readily appreciate that eye/gaze gestures are similarly known in the art (and explicitly disclosed by both Bar-Zeev and Konicek as noted above). Choi further discloses that when multiple people are detected within an image frame, face recognition is performed to determine which of the objects is an authorized/main user of the device. The authorized user is the only person whose gestures will control the camera. As noted above, Choi discloses that this is advantageous in order to prevent accidental and/or unwanted camera control by users other than the main user of the device.  

In regard to claim 2, Bar-Zeev in view of Konicek in view of Choi discloses the method according to claim 1. Bar-Zeev in view of Konicek in view of Choi further discloses, 
	wherein the designated face region is an eye region [Bar-Zeev ¶0025. Konicek ¶0034]; and/or the target action comprises one or more of: 
	at least one double eye blink, one eye open and one eye closed [Bar-Zeev ¶0067. Konicek ¶0035-¶0036], an eyeball resetting after moving to a designated direction, or an eye expression action representing a designated emotion.
	See claim 1 for motivation to combine. 

In regard to claim 7, Bar-Zeev in view of Konicek in view of Choi discloses the method according to claim 1. Bar-Zeev in view of Konicek in view of Choi further discloses, 
[Konicek ¶0028; invention uses gaze tracking to assist the auto focus (AF) capability of the prior art camera. Konicek ¶0031. Konicek ¶0032;  combined with gaze tracking, the user can interact with the camera through touch, voice, and gaze (i.e., sight) to manipulate menus, control the camera system, compose the shot, focus, zoom, enable/disable flash, select macro or panoramic camera modes, etc.], and upon the identification of the target action of the designated face region, controlling the camera component to perform the target operation corresponding to the target action [Konicek ¶0026-¶0028] comprises: 
	upon the identification of the target action corresponding to the focusing adjustment or zooming adjustment, controlling the camera component to perform a focusing operation or zooming operation [Konicek ¶0033; inventive camera system preferably enables the auto focus system to continually focus thus ensuring that the shot is focused when the camera system is commanded to take a picture. Preferably, the gaze tracker is used for this determination. Konicek ¶0035;  wink-detector is contemplated to be used for shutter trip and/or AF activation or lock among other things. It is contemplated that it be used in the aforementioned application wherein the menus of the camera are displayed on the EVF. In this case, the wink detector preferably acts as a user selection detector device in that the user may select an item pointed to by the gaze tracker pointer or that is otherwise highlighted by the gaze tracker simply by winking], wherein the performed focusing operation or zooming operation is same as a focusing operation or zooming operation triggered by touching a region of a visual focus on a screen of the terminal device [Konicek ¶0031-¶0033; inventive camera system simply senses the person's touch of the touchpad, auto focuses the camera and/or locks the focus or provides continually focusing while the person's touch is sensed and wherein a tap of the touchpad then trips the shutter], and the visual focus is a point gazed by the control object [Konicek ¶0035; wink detector preferably acts as a user selection detector device in that the user may select an item pointed to by the gaze tracker pointer. Konicek ¶0026-¶0027]. 
	See claim 1 for motivation to combine. 

In regard to claim 8, Bar-Zeev in view of Konicek in view of Choi discloses the method according to claim 1. Bar-Zeev in view of Konicek in view of Choi further discloses, wherein upon the identification of the target action of the designated face region, controlling the camera component to perform the target operation corresponding to the target action [see the rejection of claim 1] comprises: 
	performing a countdown after the target action of the designated face region is identified; and controlling the camera component to perform the target operation corresponding to the target action after the countdown ends [Konicek ¶0022;  present invention provides for there being a predetermined delay introduced between recognizing a voice command and the camera actually implementing the command. This aspect of the invention allows time, for example, for the user to close his mouth or for others in a self-portrait shot to settle down quickly before the picture is actually taken. In a first preferred embodiment of this aspect of the invention, the delay is implemented unconditionally for at least the picture taking command...  invention implements the delay for only certain commands, such as the command to take a picture. Konicek ¶0026;  Preferably, the user then speaks a command to indicate his selection of the item pointed to by the pointer image. Alternatively, the user may indicate through other methods that this is his selection, such as staring at a position in the image for a minimum predetermined time or pressing a button, etc. Choi ¶0021].
	As disclosed by Konicek, a delay is introduced after a capture command is received wherein the capture is only performed after the delay. Although Konicek discloses that a voice command may trigger the capture command, Konicek discloses in ¶0026 that instead of a voice command, a gaze input may be used to trigger the camera. Choi discloses a similar concept in ¶0021 wherein a user can perform a predetermined gesture and the camera/smartphone will know to take a picture after a predetermined delay. Although Choi uses hand gestures for the disclosed embodiment, one of ordinary skill in the art would readily appreciate both Bar-Zeev and Konicek disclose eye/gaze gestures and thus eye/gaze gestures may trigger image capture after a delay in the same manner. See claim 1 for motivation to combine. 

In regard to claim 9, Bar-Zeev in view of Konicek in view of Choi discloses the method according to claim 1. Bar-Zeev in view of Konicek in view of Choi further discloses, wherein the designated face region is an eye region [Bar-Zeev ¶0025. Konicek ¶0034] and the target action is an eye action designated to indicate a control manner [Bar-Zeev ¶0067, Konicek ¶0034-¶0036]; wherein the method further comprises: 
	upon identifying that a time when the control object gazes a same position of the terminal device exceeds a preset time threshold, controlling the camera component to perform an operation corresponding to a designated control instruction [Konicek ¶0026-¶0027; user may indicate through other methods that this is his selection, such as staring at a position in the image for a minimum predetermined time... icon is selected by the user gazing at the icon for some predetermined amount of time], wherein the designated control instruction is same as an instruction triggered by touching, with the control manner, the position gazed by the control object on the terminal device [Konicek ¶0027-¶0032, ¶0035], and the control manner comprises any one of a single click, a double click and a long press [Konicek ¶0026-¶0027, ¶0030, ¶0035].
	See claim 1 for motivation to combine. 

In regard to claim 10, this claim is drawn to a terminal device corresponding to the method of claim 1 wherein claim 10 contains the same limitations as claim 1 and is therefore rejected upon the same basis. Additionally, Bar-Zeev discloses the system can be a device in ¶0025 and Bar-Zeev discloses executing the system using circuits and/or a processor coupled with memory in ¶0012, ¶0026 and ¶0086. 

In regard to claim 11, this claim is drawn to a terminal device corresponding to the method of claim 2 wherein claim 11 contains the same limitations as claim 2 and is therefore rejected upon the same basis. 

In regard to claim 16, this claim is drawn to a terminal device corresponding to the method of claim 7 wherein claim 16 contains the same limitations as claim 7 and is therefore rejected upon the same basis. 

In regard to claim 17, this claim is drawn to a terminal device corresponding to the method of claim 8 wherein claim 17 contains the same limitations as claim 8 and is therefore rejected upon the same basis. 

In regard to claim 18, this claim is drawn to a terminal device corresponding to the method of claim 9 wherein claim 18 contains the same limitations as claim 9 and is therefore rejected upon the same basis.

In regard to claim 19, this claim is drawn to a non-transitory computer readable storage medium storing instructions that when executed by one or more processors implement the method of claim 1 wherein claim 19 contains the same limitations as claim 1 and is therefore rejected upon the same basis. Additionally, Bar-Zeev discloses the system can be a device in ¶0025 and Bar-Zeev discloses executing the system using circuits and/or a processor coupled with memory in ¶0012, ¶0026 and ¶0086. 

In regard to claim 20, this claim is drawn to a non-transitory computer readable storage medium storing instructions that when executed by one or more processors implement the method of claim 2 wherein claim 20 contains the same limitations as claim 2 and is therefore rejected upon the same basis. 

In regard to claim 21, Bar-Zeev in view of Konicek in view of Choi discloses the method according to claim 1. Bar-Zeev in view of Konicek in view of Choi further discloses, 
	wherein the controllable region is a partial screen region of the terminal device [Bar-Zeev ¶0050;  interactive user interface that utilizes the input device 10 to identify an on-screen interactive item and determine the user's interest or intent 40 in interacting with the on-screen interactive item. Konicek ¶0026;  by the user looking at different areas of the EVF image, the gaze tracker subsystem informs the camera system so that a mouse-like pointer or cursor is moved by the camera system to the area of the EVF image indicated by the gaze tracking device to be the area the user is viewing. Konicek ¶0028-¶0029; determining the desire and amount of “fill” flash in that the inventive camera system gives more weight, in determining the scene brightness, to the area of the scene indicated by the gaze tracker as being gazed upon].
	See claim 1 for motivation to combine. 

In regard to claim 22, Bar-Zeev in view of Konicek in view of Choi discloses the terminal device according to claim 10. Zeev in view of Konicek in view of Choi further discloses, 
	wherein the controllable region comprises a view-finding frame region in a photographing interface of the terminal device [Konicek ¶0026; According to another aspect of the present invention, the electronic view finder (EVF) typically used on modern digital cameras includes a gaze tracking capability... user looking at different areas of the EVF image, the gaze tracker subsystem informs the camera system so that a mouse-like pointer or cursor is moved by the camera system to the area of the EVF image indicated by the gaze tracking device to be the area the user is viewing].
	See claim 1 for motivation to combine. 

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al. (US 2020/0103967) (hereinafter Bar-Zeev) in view of Konicek (US 2011/0205379) in view of Choi (US 2017/0060251) in view of He et al. (US 2015/0145777) (hereinafter He).

In regard to claim 4, Bar-Zeev in view of Konicek in view of Choi discloses the method according to claim 1. Bar-Zeev in view of Konicek in view of Choi further discloses, wherein determining the position information of the visual focus of the control object according to the event data collected by the DVS collecting circuit [see the rejection of claim 1] comprises: 
	determining a position of an eye region of the control object in the event data collected by the DVS collecting circuit [Bar-Zeev ¶0036, ¶0045. Konicek ¶0034]; 
	determining a gaze direction of the eye region by performing gaze direction identification based on the event data [Bar-Zeev ¶0037, ¶0045. Konicek ¶0026-¶0027]; and 
	determining the position information of the visual focus of the control object according to the determined gaze direction [Bar-Zeev ¶0037, ¶0045. Konicek ¶0026-¶0027. See also the citations noted in the rejection of claim 1]; 
determining spatial position information of the eye region relative to the terminal device according to a distance from the eye region to the DVS collecting circuit and position information of the DVS collecting circuit on the terminal device... determining the position information of the visual focus of the control object according to the spatial position information and the determined gaze direction. However He discloses,
	determining a position of an eye region of the control object in the event data collected by the DVS collecting circuit [¶0083; calculate the position of the eye corresponding to an instance of time. ¶0056; eye sensing module integrated with the device is used to measure the user's eye dynamics data. ¶0103]; 
	determining spatial position information of the eye region relative to the terminal device according to a distance from the eye region to the DVS collecting circuit and position information of the DVS collecting circuit on the terminal device [¶0108; range or the distance between the light sensor and the user's eyes may be measured... processor in the eye mouse module can measure the distance from the sensor to the user's eyes]; 
	determining a gaze direction of the eye region by performing gaze direction identification based on the event data [¶0107; offset between the eye pupil center and the corneal reflection image spot provides the information about the eye gaze direction. The process can also analyze the eye gaze point. ¶0116; From each frame of the sensor data, the proposed user reaction system can obtain such information as: the user's pupil size change from a previous frame, and user's pupil position change from a previous frame in both vertical and horizontal directions]; and 
	determining the position information of the visual focus of the control object according to the spatial position information and the determined gaze direction [¶0108; determined range or distance information can be combined with the determined point of gaze in the 2-D plane of the display to generate 3D eye-tracking data. ¶0016; processor can process the output signal to determine a distance between the mobile device and the eye of the user. ¶0070; determine a positional parameter of the eye, e.g., such as the direction in which the eye is looking or the location of the eye in space].
	As disclosed by He, both gaze direction and distance between a sensor and an object can be used to determine position parameters of an eye including a direction in which the eye is looking. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Bar-Zeev in view of Konicek in view of Choi with the determination of a distance between the device and the user as disclosed by He in order to enable 3D eye-tracking, thus adding another dimension to eye tracking which allows improved determination of a user's eye directions [He ¶0108, ¶0016].

In regard to claim 13, this claim is drawn to a terminal device corresponding to the method of claim 4 wherein claim 13 contains the same limitations as claim 4 and is therefore rejected upon the same basis. 

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al. (US 2020/0103967) (hereinafter Bar-Zeev) in view of Konicek (US 2011/0205379) in view of Choi (US 2017/0060251) in view of Yu et al. (US 2019/0320112) (hereinafter Yu).

In regard to claim 5, Bar-Zeev in view of Konicek in view of Choi discloses the method according to claim 1. Bar-Zeev further discloses 
	wherein the target action is an action identified within a preset time period [¶0049]. 
	Neither Bar-Zeev nor Konicek nor Choi explicitly disclose wherein the target action is an action identified within a preset time period after a designated awakening action is identified. However Yu discloses, 
	wherein the target action is an action identified within a preset time period [¶0148; processor may also detect the number of times the main eye is closed within a set time period. The set time period can be 10 s, 5 s or 3 s, etc.] after a designated awakening action is identified [¶0097; processor delays for a period of time (e.g., 0.5-2 seconds) before starting processing... This embodiment is applicable to the scenario of multi-person selfie in which one user A places a camera and then A returns to a plurality of users to control the self-photographing based on the eye movement of A, preventing photographing the moving user A if other users controlling the self-photographing, and thus improving the efficiency of the self-photographing and the success rate of the self-photographing image].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Bar-Zeev in view of Konicek in view of Choi with the awakening action as disclosed by Yu in order to improve efficiency by delaying processing, thereby allowing time for users to place the camera and move into the photographing area [Yu ¶0097].  

In regard to claim 14, this claim is drawn to a terminal device corresponding to the method of claim 5 wherein claim 14 contains the same limitations as claim 5 and is therefore rejected upon the same basis.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al. (US 2020/0103967) (hereinafter Bar-Zeev) in view of Konicek (US 2011/0205379) in view of Choi (US 2017/0060251) in view of Ota (US 2019/0011805).

In regard to claim 6, Bar-Zeev in view of Konicek in view of Choi discloses the method according to claim 1. Neither Bar-Zeev nor Konicek nor Choi explicitly disclose upon identifying at least two human faces, outputting prompt information of selecting the control object; and taking a selected object as the control object based on a triggered selection instruction, wherein the designated face region is a designated face region of the selected object. However Ota discloses, 
	upon identifying at least two human faces, outputting prompt information of selecting the control object [¶0153; system control unit 150 sends, to the remote 200 via the external I/F 193, the information (identification information, position, and size) the individual faces currently detected. ¶0111]; and 
	taking a selected object as the control object based on a triggered selection instruction, wherein the designated face region is a designated face region of the selected object [¶0153-¶0155; identification information of a selected face has been received from the remote 200... system control unit 150 sets the face corresponding to the facial identification information received in S4104 as the primary face and moves the process to S4106. ¶0103; tracking AF, in which AF is carried out while tracking a primary object selected by the user (an object at the position of the facial area or the AF frame), can be carried out, and the user can start and stop the tracking AF, change the area to be tracked, and so on. ¶0060].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Bar-Zeev in view of Konicek in view of Choi with the prompt for identifying a main face among a plurality of faces as disclosed by Ota in order to allow for a user to manually select which user should be prioritized for camera control, thereby improving overall user experience and control of the device [Ota ¶0102-¶0103, ¶0111, ¶0151-¶0162].

In regard to claim 15, this claim is drawn to a terminal device corresponding to the method of claim 6 wherein claim 15 contains the same limitations as claim 6 and is therefore rejected upon the same basis. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261.  The examiner can normally be reached on Monday-Friday 9am - 5pm. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        September 14, 2021